Order entered September 5, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00286-CR

                               TOMMY RAY KING, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 265th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F12-55339-R

                                            ORDER
       Before the Court is appellant’s August 31, 2018 second motion for extension of time to

file his brief. We GRANT appellant’s motion and ORDER appellant’s brief filed on or before

October 1, 2018. If appellant’s brief is not filed by October 1, 2018, this appeal may be abated

for the trial court to make findings in accordance with rule of appellate procedure 38.8.


                                                       /s/   LANA MYERS
                                                             JUSTICE